DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on November 24, 2020.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20210115 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scofield et al. (US 8,073,460) in view of e Costa (US 2018/0053215).

Claims 1, 9, 17
Scofield discloses:
receiving transaction data (previous or recent purchases, see C15 L5-17) for a user;
receiving classifications (demographic information, see C15 L5-67) of the user based on the transaction data from a merchant (purchasing system, see C15 L5-17), wherein the server receives the classifications via an application programming interface (API) (API protocol, see C7 L31-37) from the merchant; 
storing the classifications in a user classification database (database, see C17 L20-33); 
analyzing possible transit paths (identified trail, pattern, or path information, see C11 L20-63) from the first location (first location, see C11 L20-40) to the second location (second or third location, see C11 L20-40); 
determining a ranking of likely transit paths (recognized/aggregated user trails, different trails may be weighted, see C12 L1-60, C16 L39-63, C19 L64 – C20 L15)  from the first location to the second location;
analyzing service providers along a highest ranked path to create a relevant service provider list (e.g. jewelry store vs. teen-oriented music store, see C16 L3-21);
for the service providers on the relevant service provider list:
determining service provider communications (offers/sales) (coupons or advertisements, see C16 L22-38) which match the classifications for the user (users of a certain level of quality, see C16 L3-38);
communicating the service provider communications to the user at the display time (communicate the advertising content, see C22 L55-63).
Scofield does not disclose:
Receiving… time;
Analyzing… system;
Determining… transportation;
Determining… path. 
e Costa teaches:
receiving transit data (data, see [0046, 0049]) from a public transportation system (public transportation system, see [0049]) for the user in response to a public transit transaction, wherein the transit data comprises at least one of: a first location (position information, vehicle location, see [0046, 0392]); a first time; a second location; and a second time;
analyzing modes of transportation (determining vehicle context and whether to communicate information, e.g. bus, train, boat, approaching bus stop or train station, see [0363, 0375-0376, 0384, 0392]) on the public transportation system;
determining a ranking of likely modes of transportation (determining vehicle context and whether to communicate information, e.g. bus, train, boat, approaching bus stop or train station, see [0363, 0375-0376, 0384, 0392]);
determining a display time (delta period of time, e.g. as vehicle is approaching construction zone or traffic light, see [0324, 0392-0393]) comprising determining a time at which a user will pass a first service provider in a relevant range of the highest ranked path.
Scofield discloses a system and method that analyzes possible transit paths, determines a ranking of likely transit paths, and delivers advertisements accordingly. Scofield does not disclose receiving transit data from a public transportation system, analyzing modes of public transportation, determining a ranking of likely modes, and determining a display time. However, e Costa discloses these limitations. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for providing advertisement based on mobile device travel patterns of Scofield with receiving transit data from a public transportation system, analyzing modes of public transportation, determining a ranking of likely modes, and determining a display time of e Costa because 1) a need exists for directed advertising content to mobile device users based on their predicted destinations (see Scofield C1 L65 – C2 L13); and 2) a need exists for adequately supporting communication environments involving mobile and static nodes (see e Costa [0003]). Receiving transit data from a public transportation system, analyzing modes of public transportation, determining a ranking of likely modes, and determining a display time helps to determine a likely path of travel on public transportation and when best to display an advertisement.

Claims 2, 10, 18
Furthermore, Scofield discloses:
receiving responses from the user (advertising content never acted upon or is acted upon, see C23 L35-46, C26 L18-40) to the service provider communications; 
storing the responses in a memory (memory, see C31 L65-67, C26 L18-40);
using an algorithm which learns from relevant input data sets to analyze the responses (e.g. system determines whether to send that particular type or version of advertising content, see C23 L35-46, C26 L18-40);
ranking the responses (ranked based on user parameters, C26 L18-40); and
adjusting future communications based on the ranking of the responses (C26 L18-40).

Claims 3, 11, 19
Furthermore, Scofield discloses:
receiving an inquiry from a service provider for users that meet criteria (users of a certain level of quality, see C16 L22-38); 
determining a set of users from a user set that meet the criteria (users of that quality, see C16 L22-38); 
anonymizing the set of users (e.g. only users that visited the airports executive lounge, only users currently visiting another jewelry store in same mall, see C16 L22-38); and
communicating details on the set of users to the service provider (send coupons, see C16 L22-38).

Claims 4, 12
Furthermore, Scofield discloses:
selecting a communication (coupons or advertisements, see C16 L22-38) for the service provider that matches the criteria; and
communicating (send, see C16 L22-38) the communication that was selected to the set of users.

Claims 5, 13
Furthermore, Scofield discloses:
receiving a set of transaction data (previous purchases, see C12 L53-67) for a plurality of users; 
using an algorithm which learns from past relevant data sets to perform an analysis of the transaction data for the users according to a criteria (different age groups, see C12 L53-67);
separating the plurality of users into groups based on the analysis (different age groups use different patterns or trails among locations, see C12 L53-67).

Claims 6, 14
Furthermore, Scofield discloses:
the criteria is created by a service provider (e.g. jewelry store, limousine company, see C16 L22-38).

Claims 7, 15, 20
Furthermore, Scofield discloses:
receiving a set of first travel locations, first travel times, second travel locations and second travel times (first location, second location, approximate times, see C11 L20-67).
Furthermore, e Costa teaches:
determining based on public transportation reports which path is possible (e.g. bus route, see [0236]);
determining based on which path is possible, which path is most likely (based on direction of travel, e.g. bus stop being approached, see [0235-0236, 0392]).

Claims 8, 16, 20
Furthermore, Scofield discloses:
determining a possible path that includes the first location, the service provider location and the second location (recognized/aggregated user trails, different trails may be weighted, see C12 L1-60, C16 L39-63, C19 L64 – C20 L15);
determining a public transportation route that is similar to the possible path (see C12 L1-60, C16 L39-63, C19 L64 – C20 L15); and
ranking the public transportation route as a likely transportation route (ranking the paths, C19 L64 – C20 L15).
Furthermore, e Costa teaches:
analyzing users that purchased public transportation and goods/services (advertised goods and services are purchased, see [0230]) from a service provider .

Response to Arguments 
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621